Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 20140150019, hereinafter Ma) in view of Lo et al. (US 20150269629, hereinafter Lo) and Xu et al. (US 20150033023, hereinafter Xu.) 
claim 1, “A method of a reception apparatus for determining a replaceable sub-period of media segments, comprising…. generating, by the circuitry of the reception apparatus, a private MPD.” Ma teaches (¶0049) manifest metadata insertion module responsible for performing segment URL rewrite, whereby advertisement segment URLs are rewritten to point to the replacement advertisement segments. Manifest are in MPD format; (¶0043) advertisement replacement by changing the URL in manifest file (thus generating a new private manifest/MPD.)
Ma alone does not clearly teach “receiving, by circuitry of the reception apparatus, a public media presentation description (MPD), the public MPD identifying a period and at least one media segment to be presented during the period, the public MPD including an XLink within the period” However, Lo teaches (¶0026) techniques for targeted advertisement insertion; (¶0032) manifest defined in a MPD data structure, and corresponds to a structured collection of data that is accessible to an HTTP streaming client device; (¶0059, ¶0074, ¶0081, ¶0106) client may retrieve the MPD of a media presentation from a broadcaster/server to determine how to access movie fragments/segments of representation; (¶0033) MPD contains a sequence of one or more periods, each period may have an start attribute and an availableStartTime attribute, that specifies the availability time of the period in UTC format; (¶0034 and ¶0036) each period contains one or more representations and a representation includes one or more segments; (¶0107 and ¶0127) MPD indicates a remote period with Period@xlink.

As to “identifying, in the private MPD by the circuitry of the reception apparatus, the replaceable sub-period within the period based on a segment number included in the private MPD and replace a media segment associated with the replaceable sub-period is replaced with a different media segment.” Lo teaches (¶0144) that period element contains references to the ad content for the duration of the Period, including Segment URL information (¶0066 and ¶0064-¶0065) DASH event mechanism enables delivery/acquisition of an updated MPD, 
Ma and Lo do not teach that the determined based on the XLink by “an authorized” application. However, Xu teaches (¶0018 and ¶0019) ad insertion into a manifest using a cryptographic key (i.e., a mechanism for authorization) and that the ad segment is inserted into the manifest only if the signature is verified using the cryptographic key. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ma and Lo that replaces advertisements segments in an MPD using an XLink with cryptographic key encryption as taught by Xu in order to prevent unauthorized modification or replacement of ad content.

Regarding claim 2, “The method according to claim 1, wherein the replaceable sub-period indicates the media segment of the public MPD as a default media segment.” Lo teaches (¶0121) using a default ad.

claim 3, “The method according to claim 1, wherein the replaceable sub-period replaces one of a plurality of sub-periods of the period.” Ma teaches (¶0049) advertisements are placed in advertisement breaks, the advertisement segment URLs are rewritten to point to the replacement advertisement segments.

Regarding claim 4, “The method according to claim 1, wherein the authorized application replaces the replaceable sub-period with a different advertisement slot.” Ma teaches (¶0049) advertisements are placed in advertisement breaks, the advertisement segment URLs are rewritten to point to the replacement advertisement segments.

Regarding claim 5, “The method according to claim 1, further comprising: receiving a digital television signal that includes the public MPD and the at least one media segment, and downloading the authorized application from the received digital television signal or based on download information included in the received digital television signal” Lo teaches (¶0003, ¶0153-¶0154) digital video capabilities are incorporated into digital television ; (¶0098) CDN/Origin server may send the remote Period data dynamically using a DASH-specific event to trigger DASH access client 204 to acquire updates to MPD 220, which is used to acquire the remote advertisement.

claim 6, “The method according to claim 1, wherein resolution of the XLink yields at least three sub-periods including the replaceable sub-period and the at least three sub-periods replace the period. Lo teaches (¶0118) advertisement that is inserted is selected from a group of ad1?id=A, ad1?id=B, or ad1?id=C; (¶0111-¶0113) ads a, b, and c, could be selected/presented based on the profile of the user.

Regarding claim 7, its rejection is similar to claim 1.

Regarding claim 8, its rejection is similar to claim 2.

Regarding claim 9, its rejection is similar to claim 3.

Regarding claim 10, its rejection is similar to claim 4.

Regarding claim 11, its rejection is similar to claim 5.

Regarding claim 12, its rejection is similar to claim 6.

Regarding claim 13, its rejection is similar to claim 1.

Regarding claim 14, its rejection is similar to claim 2.

claim 15, its rejection is similar to claim 3.

Regarding claim 16, its rejection is similar to claim 4.

Regarding claim 17, its rejection is similar to claim 5.

Regarding claim 18, its rejection is similar to claim 6.

Regarding claim 19, its rejection is similar to claim 1.

Regarding claim 20, “The reception apparatus according to claim 7, wherein the additional period information includes one or more period elements of the private MPD.” Lo teaches(¶0065 and ¶0119) fetching an updated MPD that indicates a remote period with Period@xlink; (¶0144 and ¶0142) in the resolution of the XLink, MBMS client may return a remote period element customized/personalized/private (e.g., by the groupID) to the user, that period element contains references to the ad content for the duration of the Period; (¶0011 and ¶0108) a file delivery table (FDT) or Filter Description fragment including a groupIDFilter syntax element (both considered to be “additional period information that is determined based on the XLink” under the broadest reasonable interpretation) (¶0098 and ¶0103) XLink resolver retrieves data describing an appropriate remote Period from ad decision server; (¶0139) that a DASH client may send an XLink to MBMS client 308, XLink resolver 310 (a part 

Regarding claim 21, Ma and Lo do not teach “The reception apparatus according to claim 7, wherein the additional period information is generated by the authorized application.” However, Xu teaches (¶0018 and ¶0019) ad insertion into a manifest using a cryptographic key (i.e., a mechanism for authorization) and that the ad segment is inserted into the manifest only if the signature is verified using the cryptographic key. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Ma and Lo that replaces advertisements segments in an MPD using an XLink with cryptographic key encryption as taught by Xu in order to prevent unauthorized modification or replacement of ad content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Frank Johnson/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425